number release date id office uilc cca-825153-08 ---------------- from -------------- sent date to ------------------- cc ---------------------------- subject re trade promotions ------------ i read through the outline- i have no comments to add i also agree with -----------------------comments i forwarded a copy to ----- and i'll let you know if he has any comments i also made sure that my statements were correct and that ----- agreed he agreed that in order for a liability to be fixed the item has to be scanned within the promotional period before if it's scanned after and in the same promotional period the liability is fixed in the second year the t p can use an estimate to determine the amount of liability in the first year for those items scanned because the liability is fixed but it has to reconcile the estimate with the amount actually scanned when those numbers are knowable assuming the t p files its return in september how does it not know the amount of liability amount of scanned product by that time this is what confuses me- the amount should be knowable by the time the return is filed so why isn't the t p reconciling and if they are not reconciling the amounts then that is clearly an incorrect application of the cam and sec_461 i understand their argument that by estimating the amount of the liability they are inherently estimating the fixing of the liability- but the amount should be clearly knowable by the end of january and well before the return is filed so i don't think the issue is that they are estimating the liability but that they aren't reconciling the amounts regarding the operator rebates we are a little confused as to what the t p is arguing so i'm interested to hear what they have to say about that i agree with -------- position as long as the t p reconciles the amounts after the estimation what time is the call tomorrow ----- may be able to join if he's free thanks and sorry for the narrative -------
